Title: To Thomas Jefferson from Jacob Richardson, 11 November 1807
From: Richardson, Jacob
To: Jefferson, Thomas


                        
                            Sir
                            
                            Newport 11th. Novr. 1807.
                        
                        By request of Miss Randolph, I inclose her letter, to you. I hope you receiv’d the one I sent on the 26th.
                            Ulto. 
                  I am Sir Your hume. Servt.
                        
                            Jacob Richardson
                            
                        
                        
                            P.S our Assembly have Chosen one Mattison a Senator in the room of James Fenno.
                        
                    